
	
		I
		112th CONGRESS
		1st Session
		H. R. 343
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2011
			Mr. Matheson (for
			 himself, Mr. McCaul,
			 Mr. Peters,
			 Mr. Austria,
			 Mr. Coble,
			 Mr. Quigley, and
			 Ms. Kaptur) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To repeal the provision of law that provides automatic
		  pay adjustments for Members of Congress.
	
	
		1.Elimination of automatic pay
			 adjustments for Members of Congress
			(a)In
			 GeneralParagraph (2) of section 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31) is repealed.
			(b)Technical and
			 Conforming AmendmentsSection 601(a)(1) of such Act is
			 amended—
				(1)by striking
			 (a)(1) and inserting (a);
				(2)by redesignating
			 subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively;
			 and
				(3)by striking
			 as adjusted by paragraph (2) of this subsection and inserting
			 adjusted as provided by law.
				(c)Effective
			 DateThis section shall take effect on December 31, 2012.
			
